Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Attorney Brad Thomas on 01/19/2021 and 01/21/2021.

Specification
In the specification has been amended to rectify 112 issues as follows:
Regarding Page 4, line 6, the existing language:
“the end of step d), the air conditioning system is determined as no longer working”
Has been amended to:
-- the end of step f), the air conditioning system is determined as no longer working -- 

Regarding Page 11, line 28, the existing language:
“signal if, at the end of step d), the air conditioning system is determined as no longer working”
Has been amended to:
-- signal if, at the end of step f), the air conditioning system is determined as no longer working -- 

Claims
In the application, Claims 1, 2, 8, 9, 10, 11, and 12 have been amended to rectify 112 issues as follows:
Regarding Claim 1, lines 10-11, the existing language:
“c) from the physical properties measured during step a), calculating the density, of the refrigerant inside each component of the air conditioning system;”
Has been amended to:
-- c) from the physical properties measured during step a), calculating a density value of the refrigerant inside each component of the air conditioning system; -- 

Regarding Claim 1, line 12, the existing language:
“d) using manufacturer data, which includes the dimensions of each component of the”
Has been amended to:
-- d) using manufacturer data, which includes dimensions of each component of the -- 

Regarding Claim 1, line 11, the existing language:
“air conditioning system, calculating the passage volume of the refrigerant inside”
Has been amended to:
-- air conditioning system, calculating a passage volume value of the refrigerant inside -- 

Regarding Claim 1, line 15, the existing language:
“e) using the values calculated in steps c) and d) to calculate the total mass of”
Has been amended to:
-- e) using the values calculated in steps c) and d) to calculate a total mass of -- 

Regarding Claim 1, line 16, the existing language:
“refrigerant contained inside the air conditioning system; and”
Has been amended to:
-- refrigerant contained inside the air conditioning system; -- 

Regarding Claim 1, line 17, the existing language:
“f) comparing the total mass of refrigerant calculated in step e) with the total mass of”
Has been amended to:
-- f) comparing the total mass of refrigerant calculated in step e) with a total mass of -- 

Regarding Claim 1, line 21, the existing language:
“refrigerant originally contained in the air conditioning system.”
Has been amended to:
-- refrigerant originally contained in the air conditioning system; and -- 

Regarding Claim 1, the following limitation has been added as line 22:
“g) generating a user output if, at the end of step f), the health index is below a reference value. 

Regarding Claim 2, line 3, the existing language:
“the pressure of the refrigerant at an inlet of the compressor;”
Has been amended to:
-- a pressure of the refrigerant at an inlet of the compressor; -- 

Regarding Claim 2, line 4, the existing language:
“the pressure of the refrigerant at an outlet of the compressor;”
Has been amended to:
-- a pressure of the refrigerant at an outlet of the compressor; -- 

Regarding Claim 2, line 5, the existing language:
“the temperature of the refrigerant at an inlet of the condenser;”
Has been amended to:
-- a temperature of the refrigerant at an inlet of the condenser; -- 

Regarding Claim 2, line 6, the existing language:
“the temperature of the refrigerant at an outlet of the condenser;”
Has been amended to:
-- a temperature of the refrigerant at an outlet of the condenser; -- 

Regarding Claim 2, line 7, the existing language:
“the temperature of the refrigerant at an inlet of the evaporator;”
Has been amended to:
-- a temperature of the refrigerant at an inlet of the evaporator; -- 

Regarding Claim 2, line 8, the existing language:
“the temperature of the refrigerant at an outlet of the evaporator;”
Has been amended to:
-- a temperature of the refrigerant at an outlet of the evaporator; -- 

Regarding Claim 2, line 9, the existing language:
“the temperature of the refrigerant at an inlet of the compressor; and”
Has been amended to:
-- a temperature of the refrigerant at an inlet of the compressor; and -- 

Regarding Claim 2, line 10, the existing language:
“the temperature of the refrigerant at an outlet of the compressor.”
Has been amended to:
-- a temperature of the refrigerant at an outlet of the compressor. -- 

Regarding Claim 8, line 2, the existing language:
“determined health index is compared with a reference value, the air conditioning system”
Has been amended to:
-- determined health index is compared with the reference value, the air conditioning system – 

Regarding Claim 9, lines 1-3, the existing language:
“The process according to claim 8, the process further comprising a step g) consisting of emitting an alert signal if, at the end of step d), the air conditioning system is determined as no longer working in a satisfactory manner.”
Has been amended to:
-- The process according to claim 8, wherein the generated user output in step g) is an emitted alert signal indicating the air conditioning system is no longer working in the satisfactory manner. -- 

Regarding Claim 10, line 3, the existing language:
“the enthalpy at the inlet of the evaporator;”
Has been amended to:
-- an enthalpy at the inlet of the evaporator; -- 

Regarding Claim 10, line 4, the existing language:
“the enthalpy at the outlet of the evaporator;”
Has been amended to:
-- an enthalpy at the outlet of the evaporator; -- 

Regarding Claim 10, line 5, the existing language:
“the mass flow rate of the compressor;”
Has been amended to:
-- a mass flow rate of the compressor; -- 

Regarding Claim 10, line 6, the existing language:
“the enthalpy at the inlet of the condenser;”
Has been amended to:
-- an enthalpy at the inlet of the condenser; -- 

Regarding Claim 10, line 7, the existing language:
“the enthalpy at the outlet of the condenser;”
Has been amended to:
-- an enthalpy at the outlet of the condenser; -- 

Regarding Claim 10, line 8, the existing language:
“the enthalpy absorbed by the compressor; and”
Has been amended to:
-- an enthalpy absorbed by the compressor; and -- 

Regarding Claim 10, line 9, the existing language:
“the enthalpy supplied by the compressor.”
Has been amended to:
-- an enthalpy supplied by the compressor. -- 

Regarding Claim 11, line 2, the existing language:
“of calculating the averaged density of the refrigerant inside each component of the air”
Has been amended to:
-- of calculating an averaged density of the refrigerant inside each component of the air -- 

Regarding Claim 12, line 10,
“calculating the density of the refrigerant inside each component of the air conditioning”
Has been amended to:
-- calculating a density of the refrigerant inside each component of the air conditioning   -- 

Regarding Claim 12, line 11, the existing language:
“system, from the thermodynamic properties;”
Has been amended to:
-- system from the thermodynamic properties-- 

Regarding Claim 12, line 12, the existing language:
“using manufacturer data, which includes the dimensions of each component of the air”
Has been amended to:
-- using manufacturer data, which includes dimensions of each component of the air -- 

Regarding Claim 12, line 13, the existing language:
“conditioning system, calculating the passage volume of the refrigerant inside each”
Has been amended to:
-- conditioning system, calculating a passage volume of the refrigerant inside each – 

Regarding Claim 12, line 15, the existing language:
“from the volume densities and passage volumes of the refrigerant inside each”
Has been amended to:
-- from the calculated density and passage volume of the refrigerant inside each – 

Regarding Claim 12, line 16, the existing language:
“component, calculating the total mass of refrigerant contained inside the air”
Has been amended to:
-- component, calculating a total mass of refrigerant contained inside the air -- 

Regarding Claim 12, line 18, the existing language:
“comparing the calculated mass with the total mass of refrigerant originally contained”
Has been amended to:
-- comparing the calculated total mass with a total mass of refrigerant originally contained -- 

Regarding Claim 12, line 20, the existing language:
“health index of the air conditioning system by obtaining the quotient of the total”
Has been amended to:
-- health index of the air conditioning system by obtaining a quotient of the total -- 


Allowable Subject Matter
Claims 1, 12, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a process for monitoring an air conditioning system of a railway vehicle as recited in Claim 1
the process comprising steps consisting of a) through g).
The art of record fails to render obvious the claimed combination of a railway vehicle comprising an air conditioning system for supplying air conditioning to a zone located inside the railway vehicle as recited in Claim 12 specifically:
the electronic calculator intended to control the air conditioning system and programmed to carry out steps consisting of calculating thermodynamic properties…, calculating the density of the refrigerant inside each component…, … calculating the passage volume of the refrigerant…, and comparing the calculated mass with the total mass of refrigerant originally contained inside the air conditioning system…
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 10/27/2020, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
01/25/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746